REDMANN, Judge,
dissenting.
Although from this insufficient record it appears that this could be a case of injury so slight as not to deserve any court’s attention, it does not appear to be a case of no liability.
The driver testified that he did not “look over at her before [he] opened the door. * * If you’re [a passenger] on the ground step I usually say step up on the next step before the door opened because [but?] she seemed to be clear of the door.” Newer buses have signs warning passengers to stay out of the door well. The carrier owes and here *516breached a duty to a passenger not to operate an inward-opening door when the passenger is in a position to be hit by the door.
The judgment should be reversed on liability and remanded to allow medical testimony omitted from evidence through no fault of plaintiff, because that evidence could possibly show that plaintiff’s foot was in fact injured.